         Case 3:15-cv-00675-JBA Document 1536 Filed 04/08/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
_________________________________________
                                         )
UNITED STATES SECURITIES AND             )
EXCHANGE COMMISSION,                     ) No. 3:15-CV-675 (JBA)
                      Plaintiff,         )
v.                                       )
                                         )
IFTIKAR AHMED,                           )
                      Defendant,         )
and                                      )
                                         )
IFTIKAR ALI AHMED SOLE PROP; et al       )
                      Relief Defendants. ) APRIL 8, 2020
_________________________________________)

RELIEF DEFENDANTS’ SUPPLEMENTAL MOTION TO PAY MURTHA CULLINA FEES

       On January 29, 2020, this Court entered an order [ECF No. 1424] in respect of

ECF No. 1171, in which Murtha Cullina had sought payment of fees. The Court granted

such motion in part, authorizing “release of funds for partial payment of fees in

accordance with the sums which counsel for the Relief Defendants could reasonably

have expected and relied upon in continuing their representation of Relief Defendants”

in the amount of $155,000. The Court further stated that it would consider a motion for

fees incurred from May 2019 to January 2020 at the monthly rate $31,000. Such a

motion was filed [ECF No. 1484] whereby Murtha sought payment of fees and

disbursement at the rate of $31,000 per month for the months of May 2019 to January

2020. Moreover, because the Receiver has not paid the $155,000 previously ordered, a

Motion for Release of Funds [ECF No. 1485] was filed, with consent from the SEC,

directing the Receiver to pay the amount previously ordered.       These two motions

remain pending, and Murtha Cullina has still not received the $155,000 that the Court

previously ordered.


10679840v1
10680906v1
         Case 3:15-cv-00675-JBA Document 1536 Filed 04/08/20 Page 2 of 3



       The Relief Defendants now move for an order directing the Receiver to pay

Murtha Cullina’s fees and disbursements at the rate of $31,000 per month for February

and March for a total of $62,000.     During that period, Murtha Cullina rendered bills

totaling $61,618.37, and the total amount owed is now $651,251.62.

       This $62,000 sought is in addition to the $155,000 previously ordered, and the

$248,000 sought for the period May 2019 to January 2020.

       The Coronavirus pandemic has created a great challenge to many businesses in

our country. Law firms such as Murtha Cullina are no exception. With lawyers unable

to work at the office and clients in many cases unable to pay, this is a time of great

financial stress to firms like Murtha Cullina, which is continuing to represent the Relief

Defendants in this matter and continuing to accrue fees and expenses related to this

matter. We therefore respectfully ask the court to grant this motion and the related

motions at this time.

                                         Respectfully submitted,

                                         By: /s/ Paul E. Knag
                                            Paul E. Knag – ct04194
                                            pknag@murthalaw.com
                                         Murtha Cullina LLP
                                         177 Broad Street, 16th Floor
                                         Stamford, Connecticut 06901
                                         Telephone: 203.653.5400
                                         Facsimile: 203.653.5444

                                         Attorneys for Relief Defendants Shalini Ahmed,
                                         I.I. 1, I.I. 2 and I.I. 3, I-Cubed Domain, LLC,
                                         Diya Holdings, LLC, Diya Real Holdings, LLC,
                                         Shalini Ahmed 2014 Grantor Retained Annuity
                                         Trust




                                            2
10679840v1
10680906v1
         Case 3:15-cv-00675-JBA Document 1536 Filed 04/08/20 Page 3 of 3



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of April, 2020, a copy of the foregoing

RELIEF DEFENDANTS’ SUPPLEMENTAL MOTION TO PAY MURTHA CULLINA

FEES will be sent by email to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing. Parties may access this filing through the Court’s CM/ECF system.

                                          /s/ Paul E. Knag
                                         Paul E. Knag – ct04194




                                           3
10679840v1
10680906v1
